            Case 2:19-cv-01193-RAJ-BAT Document 31 Filed 06/05/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JASON MARK HART,

 9                               Plaintiff,                 CASE NO. C19-01193-RAJ-BAT

10           v.                                             ORDER DENYING SECOND
                                                            MOTION FOR COURT-
11   DAN SCHNEEWEISS, ET AL.,, et al.,                      APPOINTED COUNSEL

12                               Defendant.

13          On June 2, 2020, plaintiff filed a second motion for appointment of counsel. Dkt. 30.
14   Plaintiff does not have a constitutional right to appointed counsel in his § 1983 action. Storseth
15   v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). The Court may appoint counsel in
16   “exceptional circumstances.” Rand v. Roland, 113 F.3d 1520, 1525 (9th Cir. 1997), overruled
17   on other grounds, 154 F.3d 952 (9th Cir. 1998).
18          The Court evaluates both “the likelihood of success on the merits [and] the ability of the
19   petitioner to articulate his claims pro se in light of the complexity of the legal issues involved”
20   to decide if exceptional circumstances exist. Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th
21   Cir. 1986). A plaintiff must show he has an insufficient grasp of his case or the legal issue(s)
22   involved, as well as an inadequate ability to articulate the factual basis of his claim. Agyeman v.
23   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004). That a pro se litigant may


     ORDER DENYING SECOND MOTION FOR
     COURT-APPOINTED COUNSEL - 1
            Case 2:19-cv-01193-RAJ-BAT Document 31 Filed 06/05/20 Page 2 of 2



 1   be better served with the assistance of counsel is not grounds to appoint counsel. Rand, 113 F.3d

 2   at 1525.

 3          Plaintiff second motion seeks counsel for the same reasons he presented in his first

 4   motion: he has mental health problems. See Dkt. 11. However, plaintiff has successfully filed a

 5   serviceable complaint, motions for counsel, motions to extend time, a motion for default and a

 6   lengthy response to defendants’ pending motion for summary judgment. This demonstrates

 7   plaintiff has an adequate ability to articulate the factual and legal basis of his claims.

 8   Furthermore, plaintiff’s claims relate to the involuntary administration of psychiatric medication

 9   and, based upon the record presently before the Court, neither the factual or legal basis for these

10   claims are particularly complex. Finally, at this stage of the case, the Court is unable to properly

11   assess whether plaintiff is likely to succeed on the merits of his claims. Thus, at this point,

12   plaintiff has not met his burden of showing a likelihood of success on the merits or that he is

13   unable to articulate his claims pro se in light of the complexity of the legal issues involved.

14          As plaintiff has failed to demonstrate extraordinary circumstances exist requiring the

15   appointment of counsel. The Court DENIES without prejudice the second motion for

16   appointment of counsel. Dkt. 30. The Clerk shall provide a copy of this order to the parties.

17          DATED this 5th day of June, 2020.

18

19                                                                A
                                                            BRIAN A. TSUCHIDA
20                                                          United States Magistrate Judge

21

22

23



     ORDER DENYING SECOND MOTION FOR
     COURT-APPOINTED COUNSEL - 2
